DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, Species, as shown in FIG. 9, in the reply filed on March 28, 2022 is acknowledged. Applicant identified claims 1-6 and 9-15 are readable on the elected Group I and Species 2.
Amendment filed , 2018 is acknowledged.  Claims 1-18 are pending. Claim 18 has been amended. Non-elected Invention and/or Species, Claims 7-8 and 16-18 have been withdrawn from consideration. 
Action on merits of Elected Group and Species, claims 1-6 and 9-15 follows.
	
Priority
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 has been  considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SUPERJUNCTION SILICON CARBIDE SEMICONDUCTOR DEVICE HAVING PARALLEL PN COLUMNS STRUCTURE WITH CRYSTAL DEFECTS   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another electrode in contact with the plurality of first semiconductor regions and the second semiconductor layer” (claims 1 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “another electrode in contact with the plurality of first semiconductor regions and the second semiconductor layer”
As shown in FIG. 9, the “another electrode” (22) has never “in contact” with the “second semiconductor layer” (16). 
Claim 1 contravenes the disclosure.
 Therefore, claims 1 and all dependent claims are indefinite. 

Claim 10 recites the similar limitation. 
Therefore, claims 10 and all dependent claims are indefinite. 

Claim 3 recites: “the superjunction semiconductor device according to claim 1, wherein the impurity concentration of the first semiconductor layer is lower than an impurity concentration of the first column regions, the impurity concentration of the first semiconductor layer being in a range from 1.1 x1016/cm3 to 5.0 x1016/cm3.”.
However, the impurity concentration of the first column region of claim 1 is: in a range from 1.1 x1016/cm3 to 5.0 x1016/cm3. Which is exactly the same as the concentration of the first semiconductor layer of claim 3.   
How can the exactly the same value being larger or smaller than itself?
Therefore, claim 3 is indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA et al. (US. Pub. No. 2018/0197983) in view of SAITO et al. (US. Pub. No. 2006/0131644). 
With respect to claim 1, As best understood by Examiner, KINOSHITA teaches a superjunction silicon carbide semiconductor device substantially as claim, including: 
a silicon carbide semiconductor substrate (1) of a first conductivity type, having at least one surface; 
a first semiconductor layer (2) of the first conductivity type, provided over the at least one surface of the silicon carbide semiconductor substrate (1); 
a parallel pn structure (2/3c) in which a plurality of first column regions (2) of the first conductivity type and a plurality of second column regions (3c) of a second conductivity type are disposed to repeatedly alternate with one another in a plane parallel to the at least one surface, the parallel pn structure (2/3c) provided in the first semiconductor layer (2); 
a second semiconductor layer (6) of the second conductivity type, provided over the parallel pn structure (2/3c); 
a plurality of first semiconductor regions (7) of the first conductivity type, selectively provided in the second semiconductor layer (6) and having an impurity concentration higher than an impurity concentration of the first semiconductor layer (2); 
a third semiconductor layer (5) of the first conductivity type, provided between the parallel pn structure (2/3c) and the second semiconductor layer (6), the third semiconductor layer (5) having an impurity concentration higher than the impurity concentration of the plurality of first column regions (2); 
a plurality of trenches (16) penetrating through the plurality of first semiconductor regions (7) and the second semiconductor layer (6), and reaching the third semiconductor layer (5); 
a plurality of gate electrodes (10), each provided in a respective one of the trenches (16) via a respective gate insulating film (9); and 
another electrode (14) in contact with the plurality of first semiconductor regions (7) and the second semiconductor layer (6), 
wherein the plurality of first column regions (2) have an impurity concentration, and25FD190258WOUSASA-339BC-3A
the plurality of first (2) and second (3c) column regions each have crystal defects, the plurality of second column (3c) regions having more crystal defects than the plurality of first column (2) regions. (See FIG. 12).

Regarding the “crystal defects”, since the second column regions (3c) of KINOSHITA are formed by ions implantation into specific regions 2, thus, more crystal defects in the second column (3c) than in the first columns (2). 

Thus, KINOSHITA is shown to teach all the features of the claim with the exception of explicitly disclosing the impurity concentration of the first column regions.
However, SAITO teaches a superjunction silicon carbide semiconductor device including a parallel pn structure (2/3) in which a plurality of first column regions (2) of the first conductivity type and a plurality of second column regions (3) of a second conductivity type are disposed to repeatedly alternate with one another in a plane parallel to the at least one surface, the parallel pn structure (2/3) provided in the first semiconductor layer (2).
wherein the plurality of first column regions (2) have an impurity concentration 1x 1015/cm3 to 3x1016/cm3, that overlaps claimed r25FD190258WOUSASA-339BC-3Aange from 1.1 x 1016/cm3 to 5.0 x1016/cm3. (See ¶ [0069]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first column region of KINOSHITA having the concentration as taught by SAITO to improve the tradeoff between the breakdown voltage and on-resistance.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claim 10, As best understood by Examiner, KINOSHITA teaches a superjunction silicon carbide semiconductor device substantially as claimed, including: 
a silicon carbide semiconductor substrate (1) of a first conductivity type, having at least one surface; 
a first semiconductor layer (2) of the first conductivity type, provided over the at least one surface of the silicon carbide semiconductor substrate (1); 27FD190258WOUSASA-339BC-3A 
a parallel pn structure in which a plurality of first column (2) regions of the first conductivity type and a plurality of second column (3c) regions of a second conductivity type are disposed to repeatedly alternate with one another in a plane parallel to the at least one surface, the parallel pn structure provided in the first semiconductor layer (2); 
a second semiconductor layer (6) of the second conductivity type, provided over the parallel pn structure; 
a plurality of first semiconductor regions (7) of the first conductivity type, selectively provided in the second semiconductor layer (6) and having an impurity concentration higher than an impurity concentration of the first semiconductor layer (2); 
a third semiconductor layer (5) of the first conductivity type, provided between the parallel pn structure and the second semiconductor layer (6), the third semiconductor layer (5) having an impurity concentration higher than the impurity concentration of the plurality of first column (2) regions; 
a plurality of trenches (16) penetrating through the plurality of first semiconductor regions (7) and the second semiconductor layer (6), and reaching the third semiconductor layer (5); 
a plurality of gate electrodes (10), each provided in a respective one of the trenches (16) via a respective gate insulating film (9); and 
another electrode (14) in contact with the plurality of first semiconductor regions (7) and the second semiconductor layer (6), 
wherein the plurality of first column (2) regions have an impurity concentration, and 
the plurality of second column (3c) regions each have an impurity determining a conductivity type thereof, and each have a plurality of periodic structures, each periodic structure having a concentration of the impurity having a periodic distribution in a depth direction. (See FIG. 12).

Thus, KINOSHITA is shown to teach all the features of the claim with the exception of explicitly disclosing the impurity concentration of the first column regions.
However, SAITO teaches a superjunction silicon carbide semiconductor device including a parallel pn structure (2/3) in which a plurality of first column regions (2) of the first conductivity type and a plurality of second column regions (3) of a second conductivity type are disposed to repeatedly alternate with one another in a plane parallel to the at least one surface, the parallel pn structure (2/3) provided in the first semiconductor layer (2).
wherein the plurality of first column regions (2) have an impurity concentration 1x 1015/cm3 to 3x1016/cm3, that overlaps claimed r25FD190258WOUSASA-339BC-3Aange from 1.1 x 1016/cm3 to 5.0 x1016/cm3. (See ¶ [0069]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first column region of KINOSHITA having the concentration as taught by SAITO to improve the tradeoff between the breakdown voltage and on-resistance.

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claims 2 and 11, the superjunction silicon carbide semiconductor device of KINOSHITA further comprises: 
a plurality of second semiconductor regions (4) of the second conductivity type, each provided in the third semiconductor layer (5), in contact with a bottom of one of the trenches (16); and 
a plurality of third semiconductor regions (3) of the second conductivity type, each provided between two of the trenches (16) that are adjacent to each other in the third semiconductor layer (5).
  
With respect to claims 3 and 12, As best understood by Examiner, in view of SAITO, the impurity concentration of the first semiconductor layer (1) is lower than an impurity concentration of the first column regions (2), the impurity concentration of the first semiconductor layer (1) being in a range from 8 x1013/cm3 to 2.5 x1016/cm3.
  
With respect to claims 4 and 13, the second column regions (3c) of KINOSHITA each have a minority carrier lifetime in a range from 0.5ns to 500ns. 
The minority carrier lifetime is due to crystal defects. Since, the second column regions of KINOSHITA have crystal defects due to ions implantation, the limitation “each have a minority carrier lifetime in a range from 0.5ns to 500ns” is met.
  
With respect to claims 6 and 15, the second column regions (3c) of KINOSHITA are provided only in regions between the trenches (16) and not directly beneath the trenches.  

With respect to claim 9, in view of SAITO, the plurality of second column regions (3) each have an impurity determining a conductivity type thereof, and each have a plurality of periodic structures, each periodic structure having a concentration of the impurity having a periodic distribution in a depth direction. (Repeat ion implantation and buried crystal growth).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA and SAITO as applied to claims 1 and 10 above, and further in view of HIRLER et al. (US. Pub. No. 2015/0187874). 
KINOSHITA, in view of SAITO teaches the superjunction silicon carbide semiconductor device as described in claim 1 and 10 above including the second column regions (3) each have a plurality of periodic structures aligned in a depth direction (multi-epitaxial process), each of which has a length in the depth direction. (See FIG. 1D, ¶ [0079]).
Thus, KINOSHITA and SAITO are shown to teach all the features of the claim with the exception of explicitly disclosing the length in the depth direction of each periodic structures.
Note that the claimed range of 0.4 µm to 3.0 µm do not appear to be critical.
However, HIRLER teaches a superjunction semiconductor device including a plurality of second column region the second column regions (charge compensation or superstructure parallel pn) each have a plurality of periodic structures (multi-epitaxial) aligned in a depth direction, each of which has a length in the depth direction (thickness) in a range of several µm. (See ¶ [0117]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form each of the periodic structures of KINOSHITA, in view of SAITO, having the thickness as taught by HIRLER to form the parallel pn structure. 
  Note that the specification contains no disclosure of either the critical nature of the claimed a length in the depth direction in a range of 0.4 µm to 3.0 µm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second column regions having the plurality of periodic structures of KINOSHITA, in view of SAITO by optimizing the thickness of each epitaxial layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829